Opinion by
Judge Peters:
It is conceded that at the time appellee executed the note he was under 21 years of age. That being the case, in order to enforce the contract it was necessary to show that the horse, for the price of which the note was given, comes under the denomination of necessaries.
This appellant has failed to do. The whole fortune of the young man was less than $1,000, the annual profits of which would not be sufficient to support him in the most economical style, and to be comfortable it was necessary that he should have engaged in some business or labor, or he must necessarily use a part of his principal. It does not appear that he was engaged in any permanent or regular pursuit, and under the circumstances we are not prepared to say that the horse was a necessity. Judgment affirmed.